NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT


JEROME RAHEEM SIMPSON,           )
                                 )
           Appellant,            )
                                 )
v.                               )              Case No. 2D18-3988
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed July 26, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; William H. Burgess III,
Judge.

Jerome Raheem Simpson, pro se.


PER CURIAM.


             Affirmed.


NORTHCUTT, CASANUEVA, and SALARIO, JJ., Concur.